The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 
DETAILED ACTION

Response to Amendment
1.	This office action is responsive to applicant’s amendment filed on 07/12/2021.  Claims 1-18 were pending.  Claims 1-2, 9 were amended.  Claim 8 was withdrawn-currently amended.  Claims 10-18 were new claims.

Response to Arguments
2.	Applicant’s amendment filed on 07/12/2021 along with the remarks were sufficient to overcome the examiner’s previous ground of rejection under 35 U.S.C 112(a) and 112(b).  
	Regarding to previous ground of rejection under 35 U.S.C 103, the applicants stated:
	”Regarding JENG, the Office Action, at page 6, alleges that “Jeng discloses.. .controlling a temperature of the substrate so as to be between -40 °C to 20 °C (col. 4; Note: -40 °C is within applicant's range of -35 °C to -50 °C)”.
JENG discloses that "The ashing process of the present invention is generally performed at low temperature, between approximately -40°C. and 20°C., which is achieved, for example, by the use of liquid nitrogen".
JENG does not disclose an etching process where the temperature of the substrate decreases from -35°C to -55°C, such that the etching rate of the substrate decreases linearly as the temperature decreases or lower but the ashing process performed in a range between -40°C and 20°C.
Nothing in the Office-cited portions or any other portions of OGAWA teaches the above recited features. Hence, the features, namely, "controlling a temperature of the substrate so that an etching rate is linearly lowered, the etching rate being linearly lowered along with lowering of the temperature of the substrate is lowered from -35°C to 55°C”, are a distinction over OGAWA.”
The applicant’s argument is persuasive.  Thus, the examiner withdraw the previous ground of rejection under 35 U.S.C 103 with respect to independent claim 9.

EXAMINER'S AMENDMENT
3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
4.	Authorization for this examiner’s amendment was given in an interview with Herman W Paris on July 26, 2021.
5.	The application has been amended as follows: 
	In the claims

	Please cancel non-elected claim 8.
	In line 2 of claim 18, after the phrase “wherein the generating is performed by supplying”, please delete “RF” and replacing with -- high frequency --.

Allowable Subject Matter
6.	Claims 1-7, 9-18 allowed.
7.	The following is an examiner’s statement of reasons for allowance:
Regarding to claims 1-7, the cited prior arts fail to disclose or suggest controlling a temperature of the substrate so that an etching rate is linearly lowered, the etching rate being linearly lowered along with lowering of the temperature of the substrate is lowered from -35°C to -55°C;
supplying a gas containing oxygen into an inside of the processing container; and
etching the organic film on the substrate through the mask in combination with all other limitation in the claims.
Regarding to claims 9-18, the cited prior arts fail to disclose or suggest controlling a temperature of the substrate so that an etching rate is linearly lowered, the etching rate being linearly lowered along with lowering of the temperature of the substrate from -35°C to -55°C;
supplying a gas containing oxygen into an inside of the processing container; 
generating an oxygen plasma and etching the organic layer vertically through the mask: and
wherein the underlying layer includes a metal-containing layer or a silicon-containing layer in combination with all other limitations in the claims.

8.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 

Conclusion

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BINH X TRAN whose telephone number is (571)272-1469.  The examiner can normally be reached on Monday-Thursday; every other Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nadine G Norton can be reached on 571-272-1465.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-


BINH X. TRAN
Examiner
Art Unit 1713



/BINH X TRAN/               Primary Examiner, Art Unit 1713